Se a OB a SRR BSS 4 fee ea eer TS aig 20 ot 25°

FOIA Summons
1/13

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Jason Leopold and Buzzfeed Inc.

 

Plaintiff

V..

Civil Action No, 1:19-cv-00957
U.S. Department of Justice, et. al.

 

wewevrevr re om

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) .
DOJ Office of Attorney General

950 Pennsylvania Ave, NW
Washington, DC 20530

A lawsuit has been filed against you.

Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of

Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose name and

address are: Matthew V. Topic

Loevy & Loevy
311 N. Aberdeen St., 3rd FI.
Chicago, IL 60607

If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

04/05/2019

Date: /s/ Simone Bledsoe

 

Signature of Clerk or Deputy Clerk

 
Case ty Lak hetetatels RAY FOE A iE NGUOLPIE babe of pbs

FOIA Summons (1/13) (Page 2)

 

Civil Action No. 1:19-cv-00957

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, if any) Dot OE: CL a Aitlo rate, benerol
was received by me on (date) fe / [ a

(1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

(1 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) 5 who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; or

 

C1 Treturned the summons unexecuted because > or

I Other ispecipy: L servo the summons via US PE Cectitred Mail, Rebrn
Recerpt Requatesl, Act cle No, 7O( 1830 0000 4325 3312.

 

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: YB/14 hep gS

“Server's signatur,

an Kuating / pore.legadl

Printed ndyé and tifle

+ Lo€vy oh
SILK. Aberdeen %, 3 MFI.
Chicago, TL 60602

To
Server ’s address

 

Additional information regarding attempted service, etc:
Case 1:19-cv-00810-RBW Document 44 Filed 05/24/19 Page 3 of 3 .

 

= Complete items 1, 2, and 3. A. Signature
™@ Print your name and address on the reverse x CO Agent

so that we can return the card to you. : : O Addressee
™ Attach this card to the back of the mailpiece, B. Received by (Printed Name) g C. Date of Delivery

 

 

or on the front if space permits.
1. Article Addressed to: D. i Sievers ma aoa endl ds
enter delivery address befow: 10
Dod Bfhee Aare, Cenaal|] rere
PR15 201
TSO Pena Sul TU, CLUA) 9

bay uingion DX 30530

 

 

 

 

 

3. Service Type O Priority Mail Express®
0 Adult Signature O Registered Mail™
O Adult Signature Restricted Delivery O Registered Mail Restricted
a Certified Mail® Delivery
9590 9402 3277 7196 8406 31 OO Certified Mail Restricted Delivery CO Return Receipt for
O Collect on Delivery A eee dete ton
i jt O Collect on Delivery Restricted Deliver Ignature Contirmation
2. Article Number (Transfer from service label) yt en cl ry ry Cl Signature Confirniatiens

7O1L8 1830 OOOO 4325 8312 Se el at cad Reetyomee Osivery
: PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receir*

 
